Alexander, J.
This case involves a forced pooling of gas Units 37 and 50 in the Gwinville field. The lands of appellees had been under mineral leases which contained no pooling agreements. These appellants contested the integration order of the Oil & Gas Board.
The petition to integrate the leases of appellees was filed shortly before the expiration of their respective primary terms but the order of integration was entered afterwards.
Appellees in their answer to the petition before the Board, joined in the prayer for integration but on condition that it be declared or assumed that the pooling-order integrated them as unleased lands, or otherwise expressed, as lands upon which the mineral leases had expired. In this and other respects the facts and contentions are the same as _ those found in Hutchins v. Humble Oil and Refining Company, Miss., 59 So. (2d) 103. For the reasons stated therein and in Superior Oil Company v. Foote, Miss., 59 So. (2d) 85 we must reverse the judgment of the circuit court and uphold the order of the Board, but likewise without adjudicating- the effect of such order upon the nature or extent of the rights of the respective owners.
*900We take note of the alleged error in the description of a twenty-acre strip of land incorporated in the order as being in Unit 50 which was properly described in the plat filed with the Board and the joint operating contract as being the “West 20 acres of the NE% of Section 32” in Township 9 N, Range 18 W, Jefferson County, Mississippi, but was erroneously described in the order as the “East 20 acres” etc. The latter description covers a wholly disconnected parcel and was improper and clearly a scrivener’s error. We take no action thereon except to withhold approval of that part of the order. Other means of correction are readily available and such oversight was in no way prejudicial to the appellees who did not own the east 20 acres as described. Moreover, neither the appellant, as lessee of the latter tract nor the lessors thereof, are claiming- any share in the production from Unit 50.
Reversed and judgment here.
McGehee, G. J., and Roberds, Holmes, Arrington and Ethridge, JJ., concur.
Hall and Kyle, JJ., being disqualified, took no part.